        Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 1 of 16




 1
                                                       THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5
                         IN THE UNITED STATES DISTRICT COURT FOR
 6                         THE WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7

 8     EQUAL EMPLOYMENT OPPORTUNITY                          NO. 3:19-cv-05696-BHS-MLP
 9     COMMISSION
                    Plaintiff,
                                                             CONSENT DECREE
10
        and
11
        MELISSA DANIEL,
12
                             Plaintiff-Intervenor
13
        v.
14
       NORTHWEST WIRELESS ENTERPRISES,
15     LLC,

16                            Defendant, et al.

17                                        I. INTRODUCTION

18       1.      Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”) filed this
19   lawsuit on July 31, 2019 pursuant to Section 107(b) of the American with Disabilities Act of
20
     1990, as amended (ADA), 42 U.S.C. § 12117(a), which incorporates by reference Section
21
     706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(1) and
22
     (3) ("Title VII"), and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. §
23
     1981(a). (ECF No. 1). The Complaint alleges that Defendant Northwest Wireless Enterprises,
24

25

       EEOC and Melissa Daniel v. Northwest Wireless          EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                               909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                         PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                 FAX (206) 220-6911
                                                                                TDD (206) 220-6882
       CONSENT DECREE Page - 1
        Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 2 of 16




 1   LLC (“NWWE”) discriminated against Ms. Daniel, a qualified individual with a disability,

 2   when it terminated her from her sales associate position on June 29, 2018. The EEOC sought
 3   monetary and non-monetary relief for Ms. Daniel. NWWE filed an Amended Answer on
 4
     October 4, 2019 denying the claims in the Complaint. (ECF No. 14).
 5
         2.      EEOC and NWWE (“Parties”) want to conclude fully and finally all claims arising
 6
     out of the EEOC’s Complaint and Ms. Daniel’s charge of discrimination filed with EEOC. The
 7
     EEOC and NWWE enter into this Consent Decree to further the objectives of equal
 8
     employment opportunity in the ADA.
 9
                                   II. JURISDICTION AND VENUE
10

11       3. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

12   and 1345. This action is authorized and instituted pursuant to Section 107(b) of the ADA, 42

13   U.S.C. § 12117(a), which incorporates by reference Section 706(f)(1) and (3) of Title VII of

14   the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(1) and (3) ("Title VII"), and pursuant to

15   Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981(a).
16       4.      The employment practices alleged to be unlawful were committed within the
17
     jurisdiction of the United States District Court for the Western District of Washington.
18
                                      III. SETTLEMENT SCOPE
19
         5.      This Consent Decree is the final and complete resolution of all allegations of
20
     unlawful employment practices contained in Ms. Daniel’s EEOC charge, in the EEOC's
21
     administrative determination, and in the EEOC’s Complaint filed herein, including all claims
22
     by the EEOC and NWWE for attorney fees and costs.
23

24

25

       EEOC and Melissa Daniel v. Northwest Wireless         EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                              909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                        PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                FAX (206) 220-6911
                                                                               TDD (206) 220-6882
       CONSENT DECREE Page - 2
        Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 3 of 16




 1       6.      No waiver, modification or amendment of any provision of this Consent Decree

 2   shall be effective unless made in writing and approved by the Parties to this Decree, and any
 3   substantive change, modification or amendment of any provision of this Consent Decree shall
 4
     also require approval by the Court.
 5
                                       IV. MONETARY RELIEF
 6
         7.      In settlement of this lawsuit, NWWE shall pay Ms. Daniel the total amount of
 7
     One-Hundred-Seventy-Five-Thousand Dollars ($175,000.00) by delivering the following to
 8
     Beverly Grant Law Firm, P.S., Ms. Daniel's private legal counsel, 5800 100th Street SW, Suite
 9
     A, Lakewood, WA, 98499, by certified mail with proof of delivery:
10

11               a. A check in the amount of Twelve-Thousand Dollars ($12,000) made payable

12       to Ms. Daniel within ten (10) days of the date of entry of this Consent Decree which

13       constitutes back pay. The check shall be reduced by any applicable deductions for the

14       employee’s portion of FICA and applicable federal and applicable state income tax

15       withholdings related to the payment of wages. NWWE shall pay the employer’s portion
16       of FICA. NWWE shall include a statement of payments and deductions. NWWE will issue
17
         Ms. Daniel an IRS Form W2 for this payment;
18
                 b.       A check in the amount of Seventy-Five-Thousand-Five-Hundred Dollars
19
         ($75,500) within ten (10) days of the date of entry of this Consent Decree as non-wage
20
         damages payable to Beverly Grant Law Firm, P.S. with a notation in the memo line that
21
         the check is in Trust for Ms. Daniel. NWWE will issue an appropriate IRS form 1099 for
22
         this payment;
23

24

25

       EEOC and Melissa Daniel v. Northwest Wireless        EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                             909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                       PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                               FAX (206) 220-6911
                                                                              TDD (206) 220-6882
       CONSENT DECREE Page - 3
           Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 4 of 16




 1                  c.    A separate check in the amount of Eighty-Seven-Thousand-Five-Hundred

 2          Dollars ($87,500) within sixty (60) days of the date of entry of this Consent Decree as
 3          non-wage damages payable to Beverly Grant Law Firm, P.S. with a notation in the memo
 4
            line that the check is in Trust for Ms. Daniel. NWWE will issue an appropriate IRS form
 5
            1099 for this payment; and
 6
                    d.    NWWE shall transmit a copy of any checks made payable to Ms. Daniel or
 7
            Beverly Grant Law Firm, P.S. (in Trust for Ms. Daniel), together with an accounting of
 8
            employee deductions and employer contributions made, to the EEOC at the same time
 9
            that payment is made to Ms. Daniel as described above at:
10

11                           EEOC-SEFO_COMPLIANCE@eeoc.gov
                             SEFO_NWWE@eeoc.gov
12
            8.      NWWE will not condition the receipt of monetary relief by requiring Ms. Daniel
13
     to: (a) maintain as confidential the facts and/or allegations underlying her charge, the EEOC’s
14
     Complaint and the terms of this Decree; (b) waive her statutory right to file a future charge
15
     with any government agency; (c) agree to a non-disparagement and/or confidentiality
16
     agreement; (d) refrain from reapplying for a job with NWWE; or (e) release any claims beyond
17

18   the ADA claims at issue in this action and which this Consent Decree resolves.

19                                  V. INJUNCTIVE AND OTHER RELIEF

20   A.     General Provisions

21          9.      NWWE, its owners, officers, agents, managers, supervisors, and human resource
22   staff, and its successors and assigns, are enjoined from engaging in practices which unlawfully
23
     discriminate under the ADA which includes terminating any employee based on a physical or
24
     mental disability.
25

          EEOC and Melissa Daniel v. Northwest Wireless       EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                               909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
          Enterprises, LLC                                                      PHONE (206) 220-6884
          NO. 3:19-cv-05696-BHS-MLP                                              FAX (206) 220-6911
                                                                                TDD (206) 220-6882
          CONSENT DECREE Page - 4
           Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 5 of 16




 1          10.     NWWE will provide prior written notice to any potential purchaser of its

 2   businesses, or a purchaser of all or a portion of NWWE’s assets, and to any other potential
 3   successor, of the EEOC’s lawsuit, the allegations raised in the EEOC’s Complaint, and the
 4
     existence and contents of this Consent Decree.
 5
            11.     In recognition of its obligations under the ADA, NWWE shall institute the policies
 6
     and practices set forth below.
 7
     B.     Anti-Discrimination Policies and Procedures and Consultant
 8
            12.     Within thirty (30) days of entry of this Consent Decree (Effective Date), NWWE
 9
     shall retain the Center for Continuing Education and Rehabilitation at the Northwest ADA
10

11   Center operated by University of Washington as an independent consultant (Consultant) to

12   assist with ADA policies, procedures and training. For the duration of the Decree, the

13   Consultant’s responsibilities shall include:

14                  a. Assisting NWWE in the review, development and/or revision and dissemination

15   of new and/or revised policies, practices and training consistent with the requirements of this
16   Consent Decree and compliance with the ADA;
17
                    b. Ensuring that all NWWE owners, officers, managers, supervisory, and human
18
     resources employees, are trained on their rights and responsibilities under the ADA and this
19
     Decree, including the responsibility to provide employees a workplace free of a discrimination;
20
                    c. Investigating, monitoring and tracking all investigations of any verbal or written
21
     reports or complaints of discrimination by an employee of NWWE and the resolution of each
22
     report or complaint to ensure compliance with the ADA and this Decree;
23

24

25

          EEOC and Melissa Daniel v. Northwest Wireless          EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                  909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
          Enterprises, LLC                                                         PHONE (206) 220-6884
          NO. 3:19-cv-05696-BHS-MLP                                                 FAX (206) 220-6911
                                                                                   TDD (206) 220-6882
          CONSENT DECREE Page - 5
        Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 6 of 16




 1                 d. Ensuring that NWWE accurately complies with all deadlines and timely submits

 2   all reports required by this Decree.
 3       13.       EEO Policies and Procedures. NWWE shall ensure, with the assistance of its
 4
     Consultant, that it has written policies and procedures that: (a) prohibit disability
 5
     discrimination; (b) explain to managers, supervisors and employees their rights and
 6
     responsibilities under the ADA; (c) describe the process by which an employee can file an
 7
     internal complaint based on disability, and how NWWE will investigate, maintain a record of
 8
     such a complaint investigation, and resolve such a complaint, as described below; (d) prohibit
 9
     retaliation against any individual who files an internal disability complaint or who provides
10

11   evidence during NWWE's investigation of such an internal complaint; and (e) periodically

12   update these policies and procedures to reflect changes in anti-discrimination laws. The

13   policies and procedures will state that that they are promulgated at the direction of and with

14   the endorsement by the highest level of NWWE ownership and management. These policies

15   and procedures shall be provided to the EEOC for review and comment no later than thirty
16   (30) days prior to implementation. Within fifteen (15) days of receipt, the EEOC will advise
17
     NWWE of any comments. EEOC agrees to review the proposed policies and procedures in
18
     good faith.
19
         14.       NWWE’s anti-discrimination policy will describe the process by which a NWWE
20
     employee can request a reasonable accommodation under the ADA, what factors will be
21
     considered in approving or denying the requested accommodation, the type of information that
22
     an employee must submit to support his/her requested accommodation and the time frame for
23

24   approval or denial.

25

       EEOC and Melissa Daniel v. Northwest Wireless         EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                              909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                        PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                FAX (206) 220-6911
                                                                               TDD (206) 220-6882
       CONSENT DECREE Page - 6
        Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 7 of 16




 1       15.     NWWE shall develop and implement a procedure, with the assistance of its

 2   Consultant, by which an employee who believes she has been discriminated against based on
 3   disability, can file an internal complaint, a procedure that includes: (a) multiple points of
 4
     contact through which an employee can file a complaint, including phone numbers, addresses
 5
     and email addresses for those points of contact, including NWWE’s human resources; (b)
 6
     allowing complaints to be submitted anonymously or verbally in the primary language of the
 7
     employee, without requiring the employee to submit a written statement; (c) providing a
 8
     location or office where an employee may lodge a complaint in private and away from the
 9
     presence of the alleged discriminating manager, supervisor or employee; (d) providing a
10

11   method for documenting verbal complaints; (e) ensuring the confidentiality of an employee

12   who files such an internal complainant, and that of any other victim or witness to the complaint;

13   (f) providing that NWWE will begin the investigation within five (5) business days of receipt

14   of a complaint and complete the investigation within fifteen (15) business days; (g) ensuring

15   that NWWE will take prompt and appropriate action to correct the conduct upon determining
16   that discrimination has occurred; and (h) ensuring that NWWE will communicate to the
17
     employee who files an internal complaint whether the complaint was substantiated and if any
18
     action was taken within five (5) business days of completing the investigation of a complaint.
19
     The procedure will also include a prescribed method for documenting all complaints to include
20
     all documents obtained or submitted during the complaint process.
21
         16.     Not later than ninety (90) days after entry of this Consent Decree, NWWE shall
22
     distribute a written copy of its EEO policies to all employees, both management and non-
23

24   management. NWWE will confirm that it distributed its written EEO policies to all employees

25

       EEOC and Melissa Daniel v. Northwest Wireless          EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                               909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                         PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                 FAX (206) 220-6911
                                                                                TDD (206) 220-6882
       CONSENT DECREE Page - 7
        Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 8 of 16




 1   within ninety (90) days of entry of this Decree. The EEO policies will also be distributed to

 2   every employee hired or re-hired within thirty (30) days during the duration of this Decree.
 3       17.     Policy Modifications. In the event that NWWE modifies any of the policies
 4
     identified in paragraphs 12 through 16 above during the duration of the Decree, NWWE shall
 5
     submit to the EEOC for its review and consideration the proposed modifications no later than
 6
     thirty (30) days before adoption. EEOC will notify NWWE within fifteen (15) days of receipt
 7
     of the proposed modifications if it has any comments. EEOC agrees to review the proposed
 8
     modifications in good faith.
 9
     C. Equal Employment Opportunity Training
10

11       18.     During the pendency of this Consent Decree, NWWE shall provide at least two

12   (2) hours of annual EEO training to owners, managers and supervisors, and for all human

13   resources/employee relations staff who provide advice and support on ADA issues to owners,

14   managers and supervisors. This anti-discrimination training shall be developed and

15   administered with the assistance of its Consultant and will include, at a minimum: (a) an
16   overview of the ADA with special emphasis on employee rights and responsibilities in
17
     requesting a reasonable accommodation; (b) employer obligations in responding to requests
18
     for reasonable accommodation; (c) the interactive process; (d) the employer’s ongoing
19
     obligation to ensure the effectiveness of reasonable accommodations; and (e) the prohibition
20
     of taking an adverse action against any employee based on physical or mental disability or for
21
     requesting an accommodation. NWWE shall ensure that the format of the training is in-person
22
     or by virtual platform and interactive. After the initial training required by this Decree, NWWE
23

24   will provide this training to individuals hired or promoted to manager, supervisor or human

25

       EEOC and Melissa Daniel v. Northwest Wireless          EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                               909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                         PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                 FAX (206) 220-6911
                                                                                TDD (206) 220-6882
       CONSENT DECREE Page - 8
        Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 9 of 16




 1   resources within thirty (30) days of each individual's hiring or promotion. Training materials

 2   and background information about the provider for the first year of this Consent Decree must
 3   be submitted to the EEOC no later than ninety (90) days of the date of entry of this Consent
 4
     Decree to allow the EEOC the opportunity to comment on the training, and for NWWE to
 5
     revise the training materials accordingly. For each year of the Consent Decree thereafter,
 6
     NWWE will submit training materials and background information about the provider to the
 7
     EEOC at least thirty (30) days prior to the training session to allow the EEOC the opportunity
 8
     to comment on the training, and for NWWE to revise the training materials accordingly.
 9
          19. During the pendency of this Consent Decree, NWWE shall provide at least one (1)
10

11   hour of annual EEO training to employees on their rights and responsibilities under the ADA.

12   This anti-discrimination training shall be developed and administered with the assistance of its

13   Consultant and will include: (a) an overview of the ADA with special emphasis on employee

14   rights and responsibilities in requesting a reasonable accommodation; (b) employer obligations

15   in responding to requests for reasonable accommodation; (c) the interactive process; (d) the
16   employer’s ongoing obligation to ensure the effectiveness of reasonable accommodations; and
17
     (e) the prohibition of taking an adverse action against any employee based on physical or
18
     mental disability or for requesting an accommodation. NWWE shall ensure that the format of
19
     the training is in-person or by virtual platform and interactive. After the initial training required
20
     by this Decree, NWWE will provide this training to any individual within thirty (30) days of
21
     each individual's hiring. Training materials and background information about the provider for
22
     the first year of this Consent Decree must be submitted to the EEOC no later than ninety (90)
23

24   days of the date of entry of this Consent Decree to allow the EEOC the opportunity to comment

25

       EEOC and Melissa Daniel v. Northwest Wireless             EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                  909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                            PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                    FAX (206) 220-6911
                                                                                   TDD (206) 220-6882
       CONSENT DECREE Page - 9
       Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 10 of 16




 1   on the training, and for NWWE to revise the training materials accordingly. For each year of

 2   the Consent Decree thereafter, NWWE will submit training materials and background
 3   information about the provider to the EEOC at least thirty (30) days prior to the training session
 4
     to allow the EEOC the opportunity to comment on the training, and for NWWE to revise the
 5
     training materials accordingly.
 6
         20. After incorporating revisions to resolve any concerns raised by the EEOC to the
 7
     foregoing training sessions, NWWE shall provide the EEO training noted in Paragraphs 18-19
 8
     for the first year of this Consent Decree no later than one-hundred-twenty (120) days after
 9
     entry of this Consent Decree.
10

11       21.     All costs of training shall be borne by NWWE. For the duration of this Consent

12   Decree, NWWE shall notify the EEOC in writing of the completion of the training seminars

13   and shall specify the names and job titles of the managers, supervisors and employees who

14   participated in and completed the training. This information shall be provided as part of the

15   annual report NWWE submits to the EEOC.
16    D. Non-Disclosure of Information, File Expungement; Neutral Reference; and Apology.
17
         22.     NWWE shall not disclose any information or make reference to any charge of
18
     discrimination or this lawsuit in responding to requests for information about Ms. Daniel.
19
     NWWE shall seal from its personnel files and any other records any information relating to
20
     Ms. Daniel’s request for an accommodation, NWWE’s response to her requested
21
     accommodation and her June 29, 2018 termination. NWWE shall provide a neutral job
22
     reference regarding Ms. Daniel, consistent with NWWE's usual practices, providing only dates
23

24   of employment, job title and/or job description, and rate of pay for Ms. Daniel during her

25

       EEOC and Melissa Daniel v. Northwest Wireless           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                          PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                  FAX (206) 220-6911
                                                                                 TDD (206) 220-6882
       CONSENT DECREE Page - 10
          Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 11 of 16




 1   employment at NWWE. Not later than ninety (90) days after entry of this Consent Decree,

 2   NWWE shall provide a written apology letter to Ms. Daniel, signed by Michael Wallitner as
 3   CEO of NWWE.
 4
     E.     Policies Designed to Promote Accountability.
 5
            23.     Not later than ninety (90) days after entry of this Consent Decree, NWWE shall
 6
     develop and adopt performance policies and standards, with the assistance of its Consultant,
 7
     that expressly evaluate all management personnel and supervisors, and all human
 8
     resources/employee relations staff who provide advice and support to owners, managers,
 9
     supervisors and employees, on their compliance with NWWE’s EEO policies and for ensuring
10

11   employees are not discriminated against based on disability. NWWE shall impose discipline,

12   up to and including termination of employment, upon any manager or supervisor, and any

13   human resources/employee relations staff who provided advice to such manager or supervisor,

14   who they determine has discriminated against an employee based on disability. In addition,

15   NWWE’s performance policies and standards shall inform managers and supervisors of their
16   obligation to report any complaint based on disability for investigation, prevent and correct
17
     any discrimination that they observe in the workplace or after receiving notice of
18
     discrimination, and warn that failure to take such action will result in disciplinary action.
19
            24.     In conducting performance reviews, NWWE shall hold each manager, and
20
     supervisor accountable for EEO enforcement and compliance.
21
     F.     Reporting.
22
            25.     NWWE shall report to the EEOC for the duration of this Consent Decree. The first
23

24   report shall be submitted twelve (12) months after the entry of this Consent Decree, the second

25

          EEOC and Melissa Daniel v. Northwest Wireless        EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
          Enterprises, LLC                                                       PHONE (206) 220-6884
          NO. 3:19-cv-05696-BHS-MLP                                               FAX (206) 220-6911
                                                                                 TDD (206) 220-6882
          CONSENT DECREE Page - 11
       Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 12 of 16




 1   report shall be submitted twenty (24) months after the entry of this Consent Decree, and the

 2   final report shall be submitted thirty (30) days before the end of the Consent Decree monitoring
 3   period The report, and any other information required in this Consent Decree, shall be in
 4
     writing     and       submitted       to:     EEOC-SEFO_COMPLIANCE@eeoc.gov                                 and
 5
     SEFO_NWWE@eeoc.gov. The reporting period will run from the date of the entry of this
 6
     Consent Decree.
 7
         26.     These reports shall contain the following information and attachments:
 8
                 a.       Certification that NWWE has:
 9

10                        1.      Revised and maintained its written EEO policies and procedures and
                                  annually distributed copies of its EEO policy as described in
11                                Paragraphs 12- 17;

12                        2.      Complied with the training provisions enumerated in this Consent
                                  Decree in Paragraphs 18-21;
13
                          3.      Continued to enforce policies and procedures to promote EEO
14                                accountability by managers and supervisors, as required by
                                  Paragraphs 23-24; and
15                        4.      Complied with all other provisions of this Consent Decree.
16               b.       Copies of the following documents shall be included with each annual report
                          submitted to the Seattle Filed Office of the EEOC:
17
                          1.      A copy of NWWE’s EEO policy and procedures developed and
18                                implemented in accordance with the provisions of this Consent
                                  Decree;
19
                          2.      A summary of formal or informal discrimination complaints that
20                                allege disability discrimination, including failure to provide
                                  reasonable accommodation, if any, filed by any individual. The
21                                summary shall include the following information:
                                  i. Name, full address, email address, and telephone numbers of
22                                   the complaining individual;
23                                   ii. A report of the resolution of each complaint, including the
                                     identification of the individuals involved, their titles, the
24

25

       EEOC and Melissa Daniel v. Northwest Wireless           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                          PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                  FAX (206) 220-6911
                                                                                 TDD (206) 220-6882
       CONSENT DECREE Page - 12
       Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 13 of 16




 1                                   particulars of the complaint, a summary of the investigation,
                                     the company’s determination, and any corrective action taken.
 2
                                     iii. Name(s) and title of individual(s) who received,
 3                                   investigated, and or otherwise addressed and took action based
                                     on the complaint.
 4
                          3.      A sign-in sheet or list of the names and job titles of each manager,
 5                                supervisor and employee of NWWE’s who completed EEO
                                  training and the dates the training was conducted during the
 6                                previous reporting period.

 7       27.     If applicable, NWWE shall submit a statement with its report to the EEOC
 8   specifying the areas of noncompliance, the reason for the noncompliance, and the steps that
 9
     were or shall be taken to bring the Company into compliance.
10
     G. Posting
11
         28.     NWWE shall post a Notice to All Employees. This Notice is attached as Exhibit
12
     1 to this Consent Decree. The Notice shall be posted on a centrally located bulletin board at
13
     each of NWWE’s facilities.
14
                                           VI. ENFORCEMENT
15

16       29.     If the EEOC determines that NWWE has not complied with the terms of this

17   Consent Decree, the EEOC shall provide written notification of the alleged breach to NWWE.

18   The EEOC shall not petition the Court for enforcement of this Consent Decree for at least

19   twenty (20) days after providing written notification of the alleged breach. The 20-day period

20   following the written notice shall be used by the EEOC and NWWE for opportunity to cure
21   and good faith efforts to resolve the dispute.
22
                                 VII. RETENTION OF JURISDICTION
23
         30.     The United States District Court for the Western District of Washington at Tacoma
24
     shall retain jurisdiction over this matter for the duration of this Consent Decree.
25

       EEOC and Melissa Daniel v. Northwest Wireless           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                          PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                  FAX (206) 220-6911
                                                                                 TDD (206) 220-6882
       CONSENT DECREE Page - 13
       Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 14 of 16




 1                               VIII. DURATION AND TERMINATION

 2       31.     This Consent Decree shall be in effect for thirty (30) months from the date of entry
 3   of the Decree. If the EEOC petitions the Court for breach of this Consent Decree, and the Court
 4
     finds NWWE to be in violation of the terms of the Consent Decree, the Court may extend the
 5
     duration of this Consent Decree.
 6
     Respectfully submitted this 26th day of October, 2020.
 7
     BY: /s/ Roberta L. Steele
 8
      ROBERTA L. STEELE                           SHARON FAST GUSTAFSON
 9    Regional Attorney                           General Counsel
10    JOHN F. STANLEY                             ROBERT A. CANINO
11    Supervisory Trial Attorney                  Acting Deputy General Counsel

12    DAMIEN LEE                                  GWENDOLYN Y. REAMS
      Senior Trial Attorney                       Associate General Counsel
13
      U.S. EQUAL EMPLOYMENT                       Office of the General Counsel
14    OPPORTUNITY COMMISSION                      131 “M” Street NE
      Seattle Field Office                        Washington, D.C. 20507
15    909 First Ave., Suite 400
      Seattle, WA 98104-1061
16

17
     Attorneys for Plaintiff EEOC
18
     BY: /s/Matthew A. Lind
19
     SHERRARD McGONAGLE TIZZANO LIND, P.S.
20   Matthew A. Lind, WSBA No. 37179
     19717 Front Street NE
21   P.O. Box 400
     Poulsbo, WA 98370
22   Ph 360-779-5551 / Fax 360-779-1229
     Email: matt@westsoundlegal.com
23

24   BY: /s/James K. McCanna
     McCANNA LAW, PLLC
25

       EEOC and Melissa Daniel v. Northwest Wireless           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                          PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                  FAX (206) 220-6911
                                                                                 TDD (206) 220-6882
       CONSENT DECREE Page - 14
       Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 15 of 16




 1   James K. McCanna, WSBA No. 22565
     P.O. Box 468
 2   Kingston, WA 98346
     Ph 360-297-4057 / Fax 360-297-4157
 3   Email: jmccanna@mccannalaw.com
 4
     Attorneys for Defendant Northwest Wireless Enterprises, LLC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

       EEOC and Melissa Daniel v. Northwest Wireless     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                          909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                    PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                            FAX (206) 220-6911
                                                                           TDD (206) 220-6882
       CONSENT DECREE Page - 15
       Case 3:19-cv-05696-BHS-MLP Document 32 Filed 10/27/20 Page 16 of 16




 1                           ORDER APPROVING CONSENT DECREE

 2       The Court, having considered the foregoing Proposed Consent Decree of the Parties,
 3   HEREBY ORDERS THAT the Consent Decree be, and the same hereby is, approved as the
 4
     final decree of this Court in full settlement of this action. This lawsuit is hereby dismissed with
 5
     prejudice and without costs or attorneys’ fees. The Court retains jurisdiction of this matter for
 6
     purposes of enforcing the Consent Decree approved herein.
 7

 8
         DATED this 27th day of October, 2020.
 9

10

11

12
                                                         ABENJAMIN H. SETTLE
                                                          United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

       EEOC and Melissa Daniel v. Northwest Wireless           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                909 FIRST AVE., SUITE 400 SEATTLE, WASHINGTON 98104
       Enterprises, LLC                                                          PHONE (206) 220-6884
       NO. 3:19-cv-05696-BHS-MLP                                                  FAX (206) 220-6911
                                                                                 TDD (206) 220-6882
       CONSENT DECREE Page - 16
